Citation Nr: 0010846	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  94-44 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in February 1994 that denied the claimed benefits.

This case was Remanded in February 1997 and February 1998 for 
further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was not engaged in combat during his military 
service.

3.  The veteran's claimed stressor, including being fired 
upon while serving as a truck driver in Vietnam, is not 
corroborated by credible evidence.

4.  The diagnosis of PTSD is not supported by a verified 
stressor.


CONCLUSION OF LAW

Posttraumatic stress disorder (PTSD) was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991); 38 C.F.R. § 3.304 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
complaints or diagnoses related to a psychiatric disorder.

VA records show that the veteran was hospitalized for 
problems with alcohol from November to December 1981.

A letter from the veteran's sister, received in July 1993, 
stated that the veteran had changed since he returned from 
Vietnam.  The veteran's sister noted that the veteran 
distanced himself from his family, drank more heavily, and 
had trouble keeping a job.  Another letter received in July 
1993 from a different sister stated that the veteran was more 
jumpy and uneasy around people after returning from Vietnam.

A letter from the veteran's former wife, received in November 
1993, stated that the veteran had had flashbacks, problems 
with his memory, and problems with alcohol during their 
marriage.

A letter from a sister of the veteran, received in November 
1993, stated that the veteran drank alcohol in order to 
forget his experiences in Vietnam.  The letter also noted 
that the veteran had flashbacks and was uncomfortable around 
people.  The veteran's brother stated in a separate letter 
that the veteran avoided being around his family because he 
was afraid he might have a black out and hurt them.  The 
letter from the veteran's brother also noted that the veteran 
had a drinking problem and other psychiatric problems since 
returning from Vietnam.

Service personnel records received in March 1994 show that 
the veteran served in a supply unit while in Vietnam.

Photographs received in August 1994 presumably show the 
veteran standing next to military vehicles, one of which is 
damaged.  An accompanying letter from the veteran stated that 
he drove a supply truck while in Vietnam, and witnessed a 
truck behind him hit a land mine and explode.

During a personal hearing at the RO in September 1994, the 
veteran testified that he was a truck driver for part of the 
time that he was in Vietnam.  The veteran stated that this 
duty included making trips several times each month to a 
different base, during which his convoy was occasionally 
under attack.  The veteran further testified that the 
photographs submitted showed him in front of the trucks that 
carried ammunition and other items, and the specific truck 
that he remembered being damaged by a land mine in May 1967.  
According to the veteran's testimony, he began to have 
nightmares and flashbacks after returning from Vietnam, and 
began to drink heavily in order to forget what happened in 
Vietnam.  

A report of contact form dated in September 1994 noted that 
the Hearing Officer had contacted the appropriate agency in 
order to verify the veteran's account of his in-service 
stressor, and was informed that the information given was 
insufficient for the purpose of conducting a search to verify 
stressors..

A May 1997 letter signed by Jack Torsney, M.Ed., stated that 
he had been treating the veteran for the past year for PTSD 
due to the veteran's experiences in Vietnam.  It was noted 
that the veteran had several symptoms associated with PTSD, 
which were connected to his alcohol abuse and inability to 
work.

A letter signed by Joel Allen, M.D., dated in May 1997, 
stated that the veteran had been diagnosed with PTSD related 
to his Vietnam service.  It was noted that the veteran had 
received treatment for this disorder several times beginning 
in September 1996.  Dr. Allen stated that he had read the 
letter from Mr. Jack Torsney, and was in total agreement with 
it.

VA treatment records dated in October 1997 noted that the 
veteran reported having had PTSD flashbacks for the previous 
two weeks.  The diagnostic impression was depression, with a 
history of PTSD.

Pursuant to the Board's remand in 1998, various records were 
received including records associated with a determination by 
the Social Security Administration.  Records of private 
medical treatment, dated in October and November 1996, show 
that the veteran received psychiatric treatment for 
nervousness and a drinking problem.  

A September 1996 letter signed by Dr. Allen noted the 
veteran's complaints of flashbacks and a diagnostic 
impression of PTSD, delayed, due to Vietnam.  Records show 
that the veteran received psychiatric treatment throughout 
1996 and 1997.

Private medical records dated in January and February 1996 
noted a diagnosis of chronic alcoholism.  

Private medical records of a psychological interview by 
William Fremouw, Ph.D., dated in August 1996, noted the 
veteran's complaints of flashbacks and nightmares related to 
service in Vietnam.  The rule out diagnosis was PTSD.  The 
report of a private examination by Charles M. Paroda, D.O., 
Ph.D., noted the veteran's complaints of PTSD symptoms, and 
an impression of PTSD, by history.

A September 1997 affidavit signed by a sister of the veteran 
stated that he had become a loner since returning from 
Vietnam, and that he had developed an alcohol problem after 
being in Vietnam.

Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).

Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Adjudication of a claim for service connection for PTSD 
requires evaluation of the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b).  In Smith v. Derwinski, 2 Vet. App. 137, 140 (1992), 
in reviewing the legislative history of 38 U.S.C.A. § 1154, 
the Court stated that "...the matter of service connection is 
a factual determination which must be made by the Secretary 
based upon the evidence in each individual case...."

VA Adjudication Procedure Manual, M21-1, Part VI, Chapter 
11.38 (October 28, 1998), provides:

Any evidence available from the service department indicating 
that the veteran served in the area in which the stressful 
event is alleged to have occurred and any evidence supporting 
the description of the event are to be made part of the 
record.  Corroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources (see Doran v. Brown, 6 Vet. App. 283 (1994)).  If the 
claimed stressor is related to combat, in the absence of 
information to the contrary, receipt of any of the following 
individual decorations will be considered evidence of 
participation in a stressful episode:  Air Force Cross, Air 
Medal with "V" Device, Army Commendation Medal with "V" 
Device, Bronze Star Medal with "V" Device, Combat Action 
Ribbon, Combat Infantryman Badge, Combat Medical Badge, 
Distinguished Flying Cross, Distinguished Service Cross, 
Joint Service Commendation Medal with "V" Device, Medal of 
Honor, Navy Commendation Medal with "V" Device, Navy Cross, 
Purple Heart, and Silver Star.  Other supportive evidence 
includes, but is not limited to, plane crash, ship sinking, 
explosion, rape or assault, and duty on a burn ward or in 
graves registration unit.

Relevant statutes and regulations, to include 38 U.S.C.A. § 
1154 and 38 C.F.R. § 3.304, in addition to Manual M21-1, 
mandate an initial determination as to whether a veteran was 
engaged in combat.  See also Hayes v. Brown, 5 Vet. App. 60 
(1993), and Gaines v. West, 11 Vet. App. 113 (1998).  If it 
is determined that a veteran was engaged in combat, lay 
testimony from the veteran regarding putative stressors must 
be accepted as conclusive, provided that the testimony is 
satisfactorily credible; however, if VA determines that a 
veteran did not engage in combat, lay testimony by the 
veteran by itself is not sufficient to establish that a 
putative stressor occurred.  West v. Brown, 7 Vet. App. 70 
(1994).  If the veteran was not engaged in combat, those 
service records which are available and other corroborative 
evidence must support, and not contradict, the veteran's lay 
testimony as to the facts and circumstances of an alleged 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Manual M21-1, Part VI, Chapter 11.38.  See also Moreau v. 
Brown, 9 Vet. App. 389 (1996), and Cohen v. Brown, 10 Vet. 
App. 128 (1997).

The veteran contends that his PTSD resulted from traumatic 
experiences in Vietnam while he served as a truck driver, 
during which time he contends that he was sometimes under 
fire from enemy forces.  The veteran's DD Form 214 and 
service personnel records show that he served as an equipment 
parts specialist.  His military occupational specialty was 
equivalent to the civilian occupation of a parts storekeeper.  
The veteran was awarded the Vietnam Service Medal, the 
National Defense Service Medal, the Vietnam Campaign Medal, 
and two overseas bars related to his service in Vietnam.

The veteran's service department records do not indicate that 
his duties in Vietnam involved combat with the enemy.  
Additionally, his service personnel records demonstrate that 
the veteran did not receive any awards or commendations 
associated with combat service.  The service records reflect 
that the veteran served in a supply unit in Vietnam, but do 
not show that he was attached to any other units while in 
Vietnam or was otherwise exposed to combat.  The veteran 
testified during a September 1994 hearing at the RO that he 
was temporarily assigned to a different unit as a truck 
driver, and was exposed to hostile gunfire during this duty.  
The veteran also testified that a truck immediately behind 
his exploded after hitting a land mine in May 1967, and 
produced photographs showing the damaged truck and the truck 
he drove.  The record shows that the appropriate agency was 
contacted in September 1994 in order to determine whether the 
evidence was sufficient to verify the stressor cited by the 
veteran; however, the RO was informed that more information 
would be needed in order to attempt a search. 

Pursuant to a Board Remand in February 1998, the veteran was 
scheduled for a VA examination by a psychiatrist in order to 
determine whether the veteran had PTSD, and the specific 
stressors upon which such a diagnosis would be based.  The 
veteran failed to report for the examination, and no further 
action could be taken to verify the presence, or occurrence 
of, any stressors related to a diagnosis of PTSD.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting a veteran's responsibility in providing 
pertinent evidence).  In this case, based upon the evidence 
of record, the evidence fails to show that the veteran was 
engaged in combat in Vietnam. 

Since the evidence shows that the veteran did not engage in 
combat in Vietnam, the Board must next determine whether the 
service record corroborates the veteran's lay evidence 
regarding specific putative stressors which occurred outside 
of combat.  As noted above, the veteran has contended that 
such a stressor occurred while he was a truck driver in 
Vietnam.  It is noted that the veteran's testimony by itself 
is insufficient to establish that a putative stressor 
occurred.  See West, supra.  The veteran's testimony, and his 
contention that a photograph submitted by him depicted a 
damaged truck that he witnessed hit a land mine, are not 
sufficient to establish the stressor cited by the veteran.  
In short, without verification of the veteran's account of 
inservice stressors, the second requirement of 38 C.F.R. 
§ 3.304(f) to establish service connection for PTSD is not 
satisfied.  The Board notes that the record includes medical 
evidence of a diagnosis of PTSD; however in the absence of 
credible evidence that the claimed in-service stressor 
occurred, service connection for PTSD must be denied.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Service 
connection for PTSD is not established, and the claim must be 
denied.  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


